Name: Commission Regulation (EC) No 3144/93 of 15 November 1993 amending Regulation (EEC) No 1196/93 increasing to 1 750 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /8 16. 11 . 93Official Journal of the European Communities COMMISSION REGULATION (EC) No 3144/93 of 15 November 1993 amending Regulation (EEC) No 1196/93 increasing to 1 750 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1196/93 (4), as last amended by Regulation (EEC) No 2830/93 (*), opened a standing invitation to tender for the export of 1 600 000 tonnes of barley held by the German interven ­ tion agency ; whereas, in a communication of 4 November 1993, Germany informed the Commission of the intention of its intervention agency to increase by 1 50 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 750 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1196/93 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1196/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 750 000 tonnes of barley to be exported to all third countries . Customs export formalities must be completed during the period 1 July 1993 to 31 January 1994. 2. The regions in which the 1 750 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' Article 2 Annex I to Regulation (EEC) No 1196/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7 . 1993, p. 76 . (4) OJ No L 122, 18 . 5 . 1993, p. 17 . 0 OJ No L 258, 16 . 10 . 1993, p . 19 . 16. 11 . 93 Official Journal of the European Communities No L 281 /9 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 141 873 Niedersachsert/Bremen 205 533 Nordrhein-Wesfalen 256 136 Hessen 75 404 Rheinland-Pfalz 47 953 Baden-WÃ ¼rttemberg 55 849 Bayern 262 174 Berlin/Brandenburg 127 746 Mecklenburg-Vorpommern 78 132 Sachsen 1 1 4 232 Sachsen-Anhalt 202 611 ThÃ ¼ringen 176 952 Saarland 5 362'